Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1, 3-4, 7-9, 12-14, 18, 24 drawn to a SIRPa-CD70 fusion protein being characterized by a single amino acid linker between said SIRPa and said CD70; and/or in a form of at least a homo-trimer.

Group 2, claims 15-16,, drawn to a polynucleotide encoding the SIRPa-CD70 fusion protein of claim 1.

Group 3, claims 19-20, drawn to a method of producing a SIRPa-CD70 fusion protein, the method comprising expressing in a host cell the polynucleotide of claim 15.

Group 4, claims 23, 25, 27-30, 34, 37-39, 42-43, 45-46, 48 drawn to a method of treating a disease that can benefit from activating immune cells comprising administering to a subject in need thereof the SIRPa-CD70 fusion protein of claim 1.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following cited reasons:

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	Bedi et al. “Bedi” (WO2011/109789)  (example 1, paragraphs 0007, 0011, 0040, 0077-0078, 0083, 00124-00125, 00131-00132) is considered as the closest prior art since it discloses a fusion protein comprising component A and component B, wherein component A comprises a CD47 blocker and component B comprise a TNF-related apoptosis-inducing ligand (TRAIL) and optionally comprising a linker between components A and B, wherein the CD47 blocker comprises at least a portion of the ectodomain of SIRPa. The linker may be selected from naturally occurring amino acids, and may comprise one amino acid, such as glycine linker. The fusion protein may further comprise a trimerization domain. Bedi discloses the moiety can bind CD27 (see paragraph [0161]), which is a ligand for CD70.  Bedi further discloses use of said fusion protein in the treatment of cancer. The fusion protein can inhibit or prevent a tumor cell's evasion of phagocytosis by macrophages, and trigger an apoptosis-inducing receptor. Thus, on a cell coexpressing CD47 and an activated TRAIL receptor, the fusion protein of the invention may lead to death and clearance of the tumor cell by two mechanisms (0015-0016, 0075, 00156-00162).
	Bedi discloses the moiety binds CD27, which is a ligand for CD70, but does not explicitly teach the SIRPa is fused to CD70.
Tykocinski et al. “Tykocinski” (WO2014/121093), however, (claim 1, paragraphs 0164) discloses fusion proteins for cancer therapy comprising a molecule including a targeting moiety fused with an immunomodulatory moiety, wherein the immunomodulatory moiety specifically binds to CD27. Tykocinski (claims 55-56, paragraphs 0003, 033) discloses strategies to counteract tumor-induced immune tolerance and enhance the antitumor efficacy of chemotherapy by activating and leveraging T cell-mediated adaptive antitumor immunity against resistant or disseminated cancer cells and a method of preventing or treating a neoplastic disease comprising administration to a subject in need thereof one or more molecule of the invention, in various aspects, the subject is administered one or more molecule of the invention in combination with another anticancer therapy.


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a) and § 1.476(c).
(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546. The examiner can normally be reached on M-F 8am-4pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648